Citation Nr: 1711514	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  13-09 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss. 

3.  Entitlement to service connection for tinnitus. 


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel 


INTRODUCTION

The Veteran served in the Army from June 1968 to June 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

The Board notes the Veteran's claim for bilateral hearing loss was separated into separate issues of service connection for right ear hearing loss and left ear hearing loss.  This separation will be further explained below. 


FINDINGS OF FACT

1.  The Veteran's right ear hearing loss was incurred in service.  

2.  The Veteran's left ear hearing loss does not constitute a disability for VA purposes.  

3.  The Veteran's tinnitus was incurred in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016). 

2.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016). 

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a substantially complete VA application, VA must notify the claimant of any information, medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  VA's duty to notify was satisfied by a VCAA letter sent in October 2011.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Additionally, VA has a duty to assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The evidence of record includes the Veteran's service treatment records, his private treatment records, and his VA examination.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Thus, all relevant, identified, and available evidence has been obtained.  

The duty to assist also includes providing an examination when the record indicates a claim may have merit but there is insufficient evidence to decide the matter.  38 U.S.C.A. § 5103A (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Furthermore, once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, the Veteran received a VA examination in May 2012.  The examiner evaluated the relevant history of the Veteran's hearing loss, performed the appropriate tests, and considered the Veteran's lay statements.  Accordingly, the VA finds this examination is adequate, and the Board's duty to assist has been fulfilled.   

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131 (West 2014); see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997).   

 To establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record. 

 A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2016).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 4 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

 For veterans who served 90 days or more after December 31, 1946, the chronic diseases listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a), including sensorineural hearing loss, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101(3), 1112(a)(1) (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a) (2016).

For VA purposes, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

	A.  Service Connection for Right Ear Hearing Loss 

On the authorized audiological evaluation in May 2012, pure tone thresholds, in decibels for the right ear, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
35
65

The average pure tone threshold in the right ear was 35 decibels.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear.  The result of this examination provides probative evidence that the Veteran's right ear hearing loss meets the criteria to be considered a disability for VA purposes.  See 38 C.F.R. § 3.385 (2016). 

To receive presumptive service connection for right ear hearing loss, the Veteran's disability either must be present in service or must appear to a compensable degree within one year of separation from service.  See 38 U.S.C.A. §§ 1101, 1112(a)(1) (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a) (2016).  Here, there is evidence of continued symptomatology of hearing loss.  The Veteran reported in his March 2011 private examination that he suffered from hearing loss.  In that same examination, the examiner noted the Veteran rated his hearing as fair.  
Furthermore, in his November 2011 claim, the Veteran indicated he suffered from hearing problems but never sought help for his hearing loss because he did not believe anything could be done.  He also noted in his August 2012 Notice of Disagreement that his doctor told him he suffered from high pitched hearing loss. 

The Board notes that the Veteran's lay statements show that he has had persistent issues with hearing loss.  The Veteran is competent and credible to report continued symptoms of his hearing loss.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Moreover, the Veteran explained he did not seek assistance because he did not believe anything could be done.  Thus, the Veteran's reluctance to seek help may explain why there is no objective medical evidence of hearing loss one year after service.  

While the May 2012 VA examiner found that the Veteran's hearing loss was not related to his military service, the examiner failed to provide an adequate rationale because the examiner concluded that there was no significant change in hearing threshold at separation, and therefore the Veteran's hearing loss was not related to an in-service event.  However, this rationale fails to consider the Veteran's lay statements.  The opinion is inadequate because the examiner did not fully consider the Veteran's lay statements. 

Consequently, the Veteran's statements meet the requirement for presumptive service connection.  The Board finds the Veteran's lay statements about his continued hearing loss more probative that the examiner's opinion.  As previously noted, the examiner's opinion is inadequate.  Thus, there is no probative medical evidence of record to relate the Veteran's hearing loss to an in-service event.  When there is a balance of positive and negative evidence the veteran is entitled to the benefit of the doubt.  See 38 C.F.R. § 3.102 (2016).  Here, the Veteran's lay statements showing continued symptomatology receive the benefit of the doubt.  

Accordingly, all the elements for service connection for right ear hearing loss are met.  The Veteran suffers from a current disability, right ear hearing loss.  The Veteran and the VA examiner, state the Veteran suffered acoustic trauma in service during his job as a repairman and mechanic.  Last, because the Veteran's competent and credible lay statements show continuity of symptomatology, service connection for right ear hearing loss is warranted.

      B.  Service Connection for Left Ear Hearing Loss 

On the authorized audiological evaluation in May 2012, pure tone thresholds, in decibels for the left ear, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
20
30
5

The average pure tone threshold in the left ear was 16 decibels.  Speech audiometry revealed speech recognition ability of 94 percent in the left ear.  The result of this examination provides probative evidence against the claim because it shows the Veteran's left ear hearing loss does not meet the criteria to be considered a disability for VA purposes.  See 38 C.F.R. § 3.385 (2016). 

While there was no objective medical evidence to support the Veteran's claim for left ear hearing loss, as noted above, the Veteran presented competent and credible lay evidence to support his claim.  Nevertheless, as a lay person, the Veteran is unable to provide a competent opinion as to whether his left ear hearing loss meets the necessary criteria for VA purposes.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Though the Veteran's comments rating his hearing loss may be taken into account, the evidence from the VA audiological evaluation provides more probative weight.  

The Board emphasizes that Congress limits entitlement to service connection for cases where there is a current disability.  38 U.S.C.A. § 1110.  For a veteran's hearing loss to be deemed a current disability a veteran must meet the criteria set forth in 30 C.F.R. § 3.385 (2016).  Currently, the Veteran's left ear hearing loss does not meet the required threshold.  While the Board recognizes the Veteran's lay statements, absent competent evidence of a current disability, service connection must be denied.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992).   Accordingly, the Veteran's claim for left ear hearing loss must be denied.

      C.  Service Connection for Tinnitus 

Tinnitus is a disability capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Tinnitus is an organic disease of the nervous system and is thus considered a chronic disease.  Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  As such, if it cannot be shown the Veteran developed a disability in service, a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Veteran reported that he has had tinnitus for as long as he can remember.  In his private medical examination from March 2011, the Veteran reported he suffered from ringing in his ears.  In the Veteran's November 2011 claim, he reiterated that he has had ringing in his ears for as long as he can remember and has just gotten used to it.  

The Veteran is competent and credible to report that he has tinnitus.  His lay observations that he has tinnitus can be given much probative weight.  Therefore, he has a current disability from tinnitus.  

While the May 2012 VA examiner found that the Veteran's tinnitus was not related to service, he noted that as a repairman and mechanic, the Veteran sustained acoustic trauma.  

The Veteran's lay statements about tinnitus show continuity of symptomatology.  The Veteran indicated his tinnitus has happened for as long as he can remember.  While the Veteran did not provide a definite start date for his tinnitus, from his statements it is clear his tinnitus has been a constant issue.  Thus, the Veteran's statements show continuity of symptomatology.  

Therefore, the Board finds that service connection for his tinnitus is warranted.  Tinnitus is a chronic disease capable of lay observation, and the Veteran's competent and credible lay statements about tinnitus shows that he has a current disability.  The Veteran's exposure to acoustic trauma through his jobs in the military qualifies as an in-service event.  His lay statements about his continued tinnitus meet the qualifications for presumptive service connection, and thus the nexus element. 

The Veteran's lay statements about his continued tinnitus carry more probative weight than the VA examiner's opinion that his tinnitus is not related to his in-service activity.  When resolving the benefit of the doubt in the Veteran's favor, the Board finds that tinnitus is related to service.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to service connection for right ear hearing loss granted. 

Entitlement to service connection for left ear hearing loss denied.

Entitlement to service connection for tinnitus granted. 





____________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


